Citation Nr: 0328715	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  With the information provided by 
the veteran on January 27, 2002, 
attempt to obtain all identified 
records and incorporate them into the 
claims file.

2.  Ask the veteran if she submitted a 
claim for, or is receiving, or has 
received in the past, any Social 
Security or state income or disability 
benefits.  If so, ask her to identify 
the governmental unit or entity from 
which the benefit was sought or 
obtained, and request records of any 
examinations of the veteran conducted 
for purposes of evaluation of 
disability.

3.  Ask the veteran what "Mental Health 
Clinic" she was referred to by O.C. 
Kirkland, M.D., in January 1985, or 
what facility or provider she was 
treated by at that time.  She should 
identify the provider by name or 
governmental unit, and provide an 
address, if possible, or location 
(city, state).  Request clinical 
records from the identified 
provider(s).

4.  Contact the National Personnel 
Records Center (NPRC), and request that 
NPRC search for any record identified 
by the veteran as the result of 
paragraph #2 above, or, if no records 
are identified by the veteran, ask NPRC 
to search for any available service 
medical records for the veteran, in 
particular, records of psychiatric 
assessment or treatment in service 
during the period of October 1981 to 
November 1982.  Ask NPRC to also 
provide performance appraisals, reports 
of counseling, reports of judicial 
actions and punishments, administrative 
actions, and the like.  If the 
requested records cannot be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact.  
Ask NPRC to specifically state whether 
any records have been located that have 
not been released, and to state why 
such records were not released.
Advise NPRC that the veteran's name 
during her period of service was 
Doretha L. Coan.  

5.  The veteran should be advised of 
and afforded the opportunity to submit 
alternative types of evidence that 
might assist her in establishing the 
claim, such as telephone bills dated 
during the veteran's service from 
October 1981 to November 1982, 
employment medical records from post-
service employers, insurance medical 
examinations, records of medication 
use, pharmacy records or bills, 
especially proximate to service, 
statements from individuals who would 
have had an opportunity to observe her 
proximate to service, and the like. 

6.  Make arrangements with the 
appropriate VA medical facility(ies) 
for the veteran to be afforded 
psychiatric examination, with review of 
the evidence of record, to determine, 
if possible, when an acquired 
psychiatric disorder was first 
manifested or had its onset.  Send the 
claims folder to the examiner(s) for 
review.  All indicated testing should 
be conducted.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  At the conclusion of the 
evaluation, the examiner should enter a 
full multiaxial evaluation.  The 
examiner should provide an opinion as 
to the likelihood, for each psychiatric 
disorder present, that the disorder had 
its onset, or was first manifested, or 
was permanently increased in severity 
(aggravated) during the veteran's 
service or within one year thereafter.  
The examiner should explain the 
rationale for each opinion expressed.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





